ON MOTION
BRYSON, Circuit Judge.

ORDER

Smart Parts, Inc. moves without opposition to voluntarily dismiss its cross-appeal, from the judgment issued by the United States District Court for the Western District of Wisconsin in 04-CV-0221,
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted. Each side shall bear its own costs in OS-1333.
*979(2) Smart Parts should file a corrected appellee’s brief in 05-1273, deleting any reference to its cross-appeal, within 14 days of the date of filing of this order.
(3) A copy of this order shall be transmitted to the merits panel assigned to hear 05-1273.